United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JAMES J. PETERS VETERANS
ADMINISTRATION MEDICAL CENTER,
Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1036
Issued: November 19, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 11, 2019 appellant, through counsel, filed a timely appeal from a February 22,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.3
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty on August 30, 2017, as alleged.
FACTUAL HISTORY
On September 8, 2017 appellant, then a 52-year-old food service worker, filed a traumatic
injury claim (Form CA-1) alleging that on August 30, 2017 at 1:30 p.m., while in the performance
of duty, his knee buckled from leaning and standing, which aggravated his bilateral knee arthritis,
a prior occupational back injury, and prior left shoulder and bicep injuries.4 He stopped work on
August 30, 2017. On the reverse side of the claim form, the employing establishment indicated
that appellant was in the performance of duty when he injured himself on August 30, 2017.
In a September 1, 2017 report, Dr. Sana L. Bloch, a Board-certified neurologist, noted a
history of a 2012 lumbar injury and left wrist fracture when appellant slipped and fell on ice. He
related appellant’s description of increased lumbar pain while at work in a light-duty status on
August 30, 2017. Dr. Bloch diagnosed a “[w]ork-related injury,” lumbar radiculopathy, and
bilateral chronic knee pain.
T.S., an employing establishment human resources consultant, controverted the claim in a
September 21, 2017 statement. He indicated that appellant should have filed an occupational
disease claim (Form CA-2) or claim for recurrence of disability (Form CA-2a) as he attributed the
claimed conditions to employment events over more than one work shift or a prior employment
injury.
In a report dated September 25, 2017, Dr. Russell F. Warren, a Board-certified orthopedic
surgeon, related appellant’s account of stumbling and reaching out to grab something while at
work on an unspecified date, which increased his shoulder symptoms.
In an October 6, 2017 letter, T.S. contended that appellant provided conflicting accounts
of the claimed injuries. Appellant had explained to T.S. that repetitive movements at work made
2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the February 22, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
4

Under File No. xxxxxx778, OWCP accepted that on January 21, 2012 appellant slipped and fell on black ice while
in the performance of duty and sustained a closed fracture of the lower end of the left radius and ulna. Under File No.
xxxxxx190, OWCP accepted that on April 2, 2016 appellant pulled a food truck from a food service elevator while in
the performance of duty and sustained a left rotator cuff strain and a strain of the fascia and long head of the left
biceps. OWCP has not administratively combined these claims with the current claim.

2

him feel unsteady, but informed Dr. Warren that he had injured himself while reaching out to grab
something.
In an October 24, 2017 report, Dr. Bloch diagnosed lumbar radiculopathy and right knee
pain related to an August 30, 2017 employment incident.
In an October 25, 2017 report, Dr. Arnold B. Wilson, a Board-certified orthopedist,
diagnosed degenerative joint disease of the bilateral knees caused by a “twisting injury” at work
on August 30, 2017.5
In an October 28, 2017 report, Dr. Sam J. Yee, a Board-certified physiatrist, noted
appellant’s history of a knee arthroscopy and a prior occupational left shoulder injury. He related
appellant’s account that on August 30, 2017, he stumbled while in the “strip room” where used
meal trays were removed from food trucks, and reached forward with both hands to grab a
conveyor belt to break his fall. Appellant felt a pop in his left shoulder with the immediate onset
of pain.
T.S. contended in a November 3, 2017 letter that appellant was not totally disabled from
work, as he had telephoned several times while driving a vehicle. He asserted in a letter dated
November 7, 2017 that during a telephone conversation regarding his claim form, appellant alleged
that his knees had given way on August 30, 2017 while at work, and did not mention reaching for
something as he had reported to Dr. Warren.
On November 8, 2017 appellant filed a claim for wage-loss compensation (Form CA-7)
for disability from August 30 to November 16, 2017.
In a development letter dated November 15, 2017, OWCP explained that the evidence
submitted was insufficient to establish that the alleged employment incident occurred as alleged.
It also noted that no firm diagnosis of a work-related condition had been provided by a physician.
OWCP asked appellant to complete a questionnaire and provide further details regarding the
circumstances of the claimed August 20, 2017 employment injury. It afforded him 30 days to
submit the necessary evidence.
In response, appellant provided a November 16, 2017 magnetic resonance imaging (MRI)
scan of the left shoulder which demonstrated a supraspinatus tendon tear with retraction and a
glenoid labral tear. He also submitted a December 11, 2017 report from Dr. Wilson and a
December 14, 2017 report from Dr. Warren regarding appellant’s progress.
By decision dated December 21, 2017, OWCP denied appellant’s claim finding that the
factual component of fact of injury had not been established. It concluded, therefore, that the
requirements had not been met to establish an injury as defined by FECA.

5
In a November 1, 2017 report, Dr. Wilson diagnosed post-traumatic arthritis of both knees with medial joint space
narrowing.

3

On January 5, 2018 appellant, through counsel, requested a telephonic oral hearing before
a representative of OWCP’s Branch of Hearings and Review.
The record indicates that appellant had returned to light-duty work by mid-June 2018.
During the hearing, held on June 12, 2018, appellant asserted that on August 30, 2017 as
he stood at a conveyor belt, he reached for a tray on top of a food truck and he felt a sharp pain in
his left shoulder. His back “gave out” and he leaned on a nearby garbage can for support. The
can rolled away, and appellant’s knee buckled. Appellant then reached forward to lean on the
conveyor belt to break his fall and hyperextended his right knee. He submitted additional evidence.
Dr. Warren provided reports dated from September 14, 2016 to May 8, 2017 regarding a
torn left rotator cuff with arthroscopic repair on January 17, 2017. He opined in a January 8, 2018
report that a recent MRI scan demonstrated a recurrent left rotator cuff tear.
Dr. Wilson opined in reports dated from January 15 to August 1, 2018 that the alleged
August 30, 2017 employment incident caused direct trauma to both knees and the lumbar spine,
exacerbating preexisting bilateral knee arthritis.
Dr. Yee reiterated in a May 5, 2018 report that on August 30, 2017 appellant had stumbled
in the strip room at work, grabbed a conveyor belt, and felt a “pop” in his left shoulder.”6
By decision dated August 14, 2018, OWCP’s hearing representative affirmed the
December 21, 2017 decision, finding that fact of injury had not been established as appellant had
provided several conflicting accounts of the August 30, 2017 incident which cast serious doubt on
his claim.
On December 26, 2018 appellant, through counsel, requested reconsideration.
submitted additional medical evidence.

He

In October 10, 2018 reports, Dr. Wilson opined that the August 30, 2017 employment
incident caused a torque injury to both knees, permanently aggravating and accelerating
degenerative arthritis. In November 28, 2018 and January 17, 2019 reports, he noted that appellant
sustained lumbar and bilateral knee injuries at work on August 30, 2017.
By decision dated February 22, 2019, OWCP denied modification, finding that the
additional evidence submitted failed to establish the factual component of fact of injury. It
concluded, therefore, that the requirements had not been met to establish an injury as defined by
FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
6
Appellant also submitted imaging studies, physical therapy treatment notes, February 7 and March 23, 2018 work
restriction slips, and a March 12, 2018 endocrinology report.

4

United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,7 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.8 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.9
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established. First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.10 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.11
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.12 The employee has not met his or her burden of proof in establishing the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the validity
of the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast serious doubt on an employee’s statements
in determining whether a case has been established. An employee’s statement alleging that an
injury occurred at a given time and in a given manner is of great probative value and will stand
unless refuted by strong or persuasive evidence.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an injury in the
performance of duty on August 30, 2017, as alleged.

7

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
8

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
9

See J.C., Docket No. 18-1803 (issued April 19, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016);
L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
10

M.M., Docket No. 17-1522 (issued April 25, 2018); John J. Carlone, 41 ECAB 354 (1989).

11

M.H., Docket No. 18-1737 (issued March 13, 2019); J.N., Docket No. 18-0675 (issued December 10, 2018);
E.H., Docket No. 16-1786 (issued January 30, 2017).
12

K.R., Docket No. 19-0477 (issued August 14, 2019); B.P., Docket No. 19-0306 (issued August 9, 2019);
Charles B. Ward, 38 ECAB 667, 67-71 (1987).
13

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

5

Appellant sought medical treatment on September 1, 2017 with Dr. Bloch, who related
appellant’s account of increased pain while at work on August 30, 2017, but did not describe any
mechanism of injury. In his September 8, 2017 claim form, he alleged that on August 30, 2017 at
1:30 p.m., leaning caused his knee to buckle, aggravating prior lumbar, bilateral knee, and left
upper extremity conditions. However, appellant informed Dr. Warren on September 25, 2017 that
he injured himself while reaching forward to grab something. On October 25, 2017 he reported
an alleged August 30, 2017 “twisting injury” to Dr. Wilson. Additionally, appellant advised
Dr. Yee on October 28, 2017 and May 5, 2018 that on August 30, 2017, he injured his left shoulder
when he stumbled and reached forward with both arms to grab a conveyor belt to break his fall.
T.S. contended in a November 7, 2017 statement that appellant initially stated that his knees had
given way on August 30, 2017, causing him to stumble.
Appellant offered another account of the alleged August 30, 2017 employment incident
during the June 12, 2018 hearing. He asserted that he experienced shoulder pain and his back
“gave out” when he reached for a food tray. Appellant leaned on a garbage can for support, but
the can rolled, causing his knees to buckle. He then reached forward to the conveyor belt for
support, hyperextending his right knee.
The Board has held that inconsistent responses cast serious doubt on the validity of the
claim.
Additionally, OWCP requested in its November 15, 2017 development letter that
appellant submit clarifying information describing how the claimed injury occurred. However,
appellant did not complete and return the questionnaire. By failing to respond to the questionnaire,
appellant did not sufficiently explain the circumstances surrounding his alleged injury.15
14

While Dr. Wilson noted in reports beginning October 25, 2017 that appellant sustained
August 30, 2017 lumbar and bilateral knee injuries and Dr. Yee indicated on October 28, 2017 and
May 5, 2018 that appellant experienced an August 30, 2017 left shoulder injury, these statements
are insufficient to establish appellant’s claim because they are not contemporaneous with the
alleged work incident and failed to identify specific details of that event.16
Because of the factual inconsistencies of record, the Board finds that appellant has not
established that an injury occurred in the performance of duty on August 30, 2017, as alleged.
Allegations alone by a claimant are insufficient to establish a factual basis for a claim.17 A claimant
must substantiate such allegations with probative and reliable evidence.18

14

K.R. supra note 12; see L.L., Docket No. 18-0861 (issued April 5, 2019); Mary A. Payne, Docket No. 00-1615
(issued March 15, 2002).
15

K.R. supra note 12.

16

D.R., Docket No. 19-0072 (issued June 24, 2019).

17

K.R. supra note 12; see generally M.C., Docket No. 18-1354 (issued April 2, 2019); W.F., Docket No. 17-0640
(issued December 7, 2018); Charles E. McAndrews, 55 ECAB 711 (2004).
18

Id.

6

On appeal counsel contends that OWCP’s February 22, 2019 decision was contrary to fact
and law. However, for the reasons set forth above, appellant has not met his burden of proof to
establish fact of injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury in the
performance of duty on August 30, 2017, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the February 22, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 19, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

